Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “MANAGEMENT APPARATUS, METHOD, AND MEDIUM FOR DECIDING HOW MANY TANKS A USER SHOULD CARRY BASED ON USAGE INFORMATION” [Closest Prior Art: Tamura (US-2018/0081608): par 0022, 0047, 0059-0065, 0070-0076, 0082, 0087; Kawai (US-2012/0148267): Figs 11, 13A, 13B, 16A, 16B, par 0129, 0150, 0188-0190, 0194, 0203-0210, 0217-0225; Ganesan et al. (US-2014/0211232): par 0043-0044, 0062-0065, 0068, 0072-0074; Shramm et al. (US-2020/00326896): par 0050-0051; Fukaya (US-2021/0073605): par 0017, 0022-0024, 0031-0036, 0043; Hiraike (US-2020/0041944): Figs 3, 5, 7, 8, par 0042-0043, 0071-0074, 0077-0087].
In response to the Office Action mailed on 10/21/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Argument: page 12, last paragraph to page 13, second paragraph], independent claims 1, 19 and 23 are allowed for at least the reasons followed:
Tamura in view of Kawai, Ganesan, Shramm, Fukaya and further in view of the prior art searched and/or cited including Hiraike does not teach nor render obvious the combination of limitations including “A management apparatus comprising: at least one processor causing the management apparatus to act as: an acquisition unit configured to acquire, from an image forming apparatus, remaining-quantity information indicating a remaining quantity of ink in an ink tank included in the image forming apparatus; a database configured to store the remaining-quantity information acquired by the acquisition unit and apparatus identification information for identifying the image forming apparatus in association with each other, and to store user identification information for identifying a user and a usage history of the image forming apparatus by the user in association with each other; a a deciding unit configured to decide a number of the ink tanks in association with externally-designated user identification information, based on the usage history in association with the externally-designated user information, when the determination unit determines that the remaining quantity indicated by the remaining-quantity information is equal to or less than a standard usage quantity; and a notification unit configured to notify the decided number of the ink tanks as a number of the ink tanks that are required to be carried by the user” as recited in independent claim 1 [similar method claim 19 and program claim 23].
Dependent claims 3-5, 7, 20-22 and 24-26 are allowed for being dependent on allowable independent claims 1, 19 and 23, respectively.
Therefore, claims 1, 3-5, 7 and 19-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677